      Case 4:19-cr-00005-SMR-HCA Document 31 Filed 07/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                           No. 4:19-cr-005
 v.
                                                      APPEARANCE
 MARTIN JAMES TIRRELL,
                 Defendant.

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       The undersigned hereby enters her appearance as co-counsel in this case for the

defendant, Martin James Tirrell.

                                              Respectfully submitted,

                                               /s/ Melanie S. Keiper
                                               MELANIE S. KEIPER
                                               Assistant Federal Public Defender
                                               FEDERAL DEFENDER’S OFFICE
                                               400 Locust Street, Suite 340
                                               Des Moines, Iowa 50309-2353
                                               Phone: (515) 309-9610 Fax: (515) 309-9625
                                               Email: melanie_keiper@fd.org
                                               ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, I electronically filed this document with the Clerk
of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Morgan Conn, Paralegal
